Case 2:20-cv-00012-JRS-MJD Document 66-1 Filed 03/11/21 Page 1 of 1 PageID #: 774


     Declaration of Martin S. Gottesfeld
           I declare as follows pursuant to 28 U.S.C. § 1746(1):
               1. I am Martin S. Gottesfeld, petitioner in Gotte.1.ifield v. Lamme.It, 2:20-·::.:
     cv-00012-JRS-MJD (S.D. Ind.) (hereinafter the "case").
               2. My status remains materially unchanged since T,filed my last motion
     for an extension of time . (though two of the typewriters are now working in the
     FCI Terre Haute CMU law library, two of the five computers remain non-
     operational and my ..'li:brary. houri:Lr.emainl11lessJtb:r.a:rivHalf of what they were · '· ·.
     prior to the BOP's modified operations for the coronavirus).
               3. With my,Teply brief filed in my direct appeal of my conviction now
     filed I am preparing to file for bail pending appeal.
               4. I expect to speak with Attorney Michael Pabian in the next two weeks
     about the bail filing, which will be comprehensive: the.rein I shall .'renew
     motions to disqualify both the magis-trate 9-nd district judges assigned to the
     district court case and vacate their detention orders, establish the strength
     of my direct appeal, i.e. that a new trial is likely due to a number of
     factors, and that any reindictment by the government would be futile under
     Ba.It k.e.1t v • Wingo •
               5 .. I am hopeful Attorney Pabian will agree to file this motion in the
     district court, however, should he disagree I shall file it pita J.ie..
          6. I am also soliciting civil attorneys to represent me in the case and
     other matters, both pending and soon to be filed. This is a not-insignificant
     effort that taxes my available time for document preparation.
           I declare that the foregoing is true and correct .. under the penalty of
     perjury under the laws of The United States. Executed Sunday, February 28,
     2021.

      by:~G-
        artiil1;. Gottesfeld




                                         - Page 1 of 1 -
